[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 07-14206                  JANUARY 8, 2008
                        Non-Argument Calendar            THOMAS K. KAHN
                      ________________________                CLERK


                    D. C. Docket No. 04-00019-CV-3

JEFFERY L. MASON,

                                                 Plaintiff-Appellant,

                                 versus

FNU BRIDGER,
et al.,

                                                 Defendants,

FNU SMITH,
FNU BROWN,

                                                 Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                    _________________________


                           (January 8, 2008)
Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

      Jeffery Mason, an inmate at Telfair State Prison in Georgia, filed a civil

rights lawsuit under 42 U.S.C. § 1983 alleging that prison officials beat him

during a fight that erupted between another inmate and a corrections officer on

April 5, 2003. Mason appeals the district court’s order granting the defendants’

motion for summary judgment based on Mason’s failure to exhaust available

administrative remedies as required by the Prison Litigation Reform Act. See 42

U.S.C. § 1997e(a).

      According to Mason’s complaint, he was watching television in the prison’s

day room on April 5, 2003 when a fight started between another prisoner and a

corrections officer. During the ensuing confusion, Mason alleges that he was

tackled and beaten so badly that he suffered a dislocated shoulder among other

injuries. According to Mason, he was subsequently placed in lock-down isolation

until April 11, 2003.

      Following the April 5, 2003 incident, Mason filed two grievances relevant

to this appeal. On April 11, 2003, Mason filed his first grievance, alleging that he

was subjected to excessive force during the April 5, 2003 incident. Because the

grievance was filed more than five days after the incident and Mason had not

                                         2
requested permission to file an out-of-time grievance, the grievance was denied

and Mason did not appeal. On May 7, 2003, Mason filed another grievance

complaining about the same incident. Again, Mason did not request permission to

file an untimely grievance. The grievance was denied and Mason did not appeal.

      Mason subsequently filed a lawsuit in the Southern District of Georgia

under § 1983, and the defendants moved for summary judgment based on Mason’s

failure to exhaust available administrative remedies. The district court granted the

defendants’ motion.

      Mason argues on appeal that he fully complied with the PLRA’s exhaustion

requirement. According to Mason, his grievances were timely because he was in

lock-down isolation prior to April 11, 2003 and therefore unable to get a grievance

form. Thus, Mason contends that when he filed his grievance on that date, it was

the first time that a grievance process was “available” to him. Mason further

argues that he complied with an “exception” to the standard grievance procedure,

which applies to complaints alleging physical abuse or excessive force, by filing

his April 11, 2003 grievance. Because that grievance was forwarded to Internal

Affairs and subsequently denied, Mason argues that the administrative process

was complete and he was not required to file an appeal.

      Finally, Mason contends that the district court’s order granting summary

                                         3
judgment in favor of the defendants constitutes a denial of his and other similarly

situated Georgia prisoners’ constitutional right of access to the courts and violates

the guarantees of the Equal Protection Clause.1

                                                  I.

       We review de novo the district court’s dismissal of a lawsuit for failure to

exhaust available administrative remedies under § 1997e(a) of the PLRA. See

Alexander v. Hawk, 159 F.3d 1321, 1323 (11th Cir. 1998). In determining

whether summary judgment is appropriate, we consider the evidence “in the light

most favorable to the nonmoving party,” and draw all reasonable inferences in

favor of that party. Maniccia v. Brown, 171 F.3d 1364, 1367 (11th Cir. 1999)

(citation omitted). Summary judgment is appropriate when “there is no genuine

issue as to any material fact and . . . the moving party is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(c).

       Section 1997e(a) provides that: “No action shall be brought with respect to

prison conditions under section 1983 of this title, or any other Federal law, by a

       1
           In his reply brief to this Court, Mason also argues that the procedure adopted by the
district court for resolving exhaustion issues under the PLRA permits impermissible judicial fact-
finding. Because exhaustion is an affirmative defense, Mason contends that it is not clear that
factual disputes concerning exhaustion should be decided by the court. Because Mason failed to
raise this issue in his initial brief, however, it is deemed waived. See United States v. Curtis, 380
F.3d 1308, 1310 (11th Cir. 2004) (discussing the “long-standing rule in this circuit, as well as in
the federal rules themselves, that issues not raised by a defendant in his initial brief on appeal are
deemed waived”).

                                                  4
prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

This exhaustion requirement “applies to all inmate suits about prison life, whether

they involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532, 122 S.

Ct. 983, 992 (2002). Exhaustion is a precondition to litigation in federal courts,

and courts do not have the discretion to waive the § 1997e(a) requirement. Booth

v. Churner, 532 U.S. 731, 741, 121 S. Ct. 1819, 1824 (2001); Alexander, 159 F.3d

at 1325–26; see also Brown v. Sikes, 212 F.3d 1205, 1207 (11th Cir. 2000)

(concluding that “when a state provides a grievance procedure for its prisoners, as

Georgia does here, an inmate alleging harm suffered from prison conditions must

file a grievance and exhaust the remedies available under that procedure before

pursuing a § 1981 lawsuit”).

      The Supreme Court has held that “the PLRA exhaustion requirement

requires proper exhaustion.” Woodford v. Ngo,         U.S.    , 126 S. Ct. 2378, 2382

(2006). In Woodford, the Supreme Court clarified that proper exhaustion requires

“that a prisoner must complete the administrative review process in accordance

with the applicable procedural rules, including deadlines, as a precondition to

bringing suit in federal court.” Id. at 2382; see also Johnson v. Meadows, 418

                                           5
F.3d 1152, 1159 (11th Cir. 2005) (holding that § 1997e(a)’s exhaustion

requirement contains “a procedural default component”—that is, “[p]risoners must

timely meet the deadlines or the good cause standard of Georgia’s administrative

grievance procedures before filing a federal claim”); Harper v. Jenkin, 179 F.3d

1311, 1312 (11th Cir. 1999) (per curiam) (holding that a prisoner did not exhaust

available administrative remedies where he filed an untimely grievance without

seeking leave, and failed to appeal the denial of his grievance). Thus, “[p]roper

exhaustion demands compliance with an agency’s deadlines and other critical

procedural rules because no adjudicative system can function effectively without

imposing some orderly structure on the course of its proceedings.” Woodford, 126

S. Ct. at 2386.

                                         II.

      Pursuant to the standard operating procedures of the Georgia Department of

Corrections in effect at the time of the April 5, 2003 incident, inmates were

required to file a grievance form “within five (5) calendar days from the date the

inmate discovered, or reasonably should have discovered, the incident giving rise

to the complaint and was able to file the grievance.” However, the grievance

coordinator had the authority to waive this time limit “in appropriate cases for

good cause shown.” Following the submission of a grievance form, the warden

                                          6
rendered an official response. Once the inmate received the warden’s response, he

had “four (4) calendar days in which to decide whether” he wished to appeal to the

office of the commissioner.

        As an initial matter, it is clear that Mason failed to “timely meet the

deadlines or the good cause standard of Georgia’s administrative grievance

procedures before filing a claim” in the district court, Johnson, 418 F.3d at 1159,

as required by § 1997e(a). Although Mason contends now, as he did in objecting

to the defendants’ motion for summary judgment, that he was in lock-down

isolation until six days after the April 5, 2003 incident, the standard operating

procedures permitted out-of-time grievances but only if the prisoner requested to

file out of time and made the requisite showing of good cause. The undisputed

facts show that Mason never followed that procedure by requesting permission to

file his untimely grievances. See Johnson, 418 F.3d at 1159; Harper, 179 F.3d at

1312.

        Even if we were to assume that Mason filed his grievances as soon as the

remedies became available to him, his failure to appeal the denials of those

grievances is also fatal to consideration of his claims on the merits. See

Woodford, 126 S. Ct. at 2387; Harper, 179 F.3d at 1312. The undisputed facts

show that as of September 15, 2006, Mason had never appealed the denial of

                                            7
either of his grievances.2

       Mason, therefore, failed to properly exhaust all of his available

administrative remedies as he was required to do by § 1997e(a) of the PLRA. Not

only did he file untimely grievances without alleging good cause for doing so, he

also failed to appeal the denials of those grievances. Accordingly, we conclude

that the district court properly determined that there was no genuine issue of

material fact concerning Mason’s failure to satisfy the PLRA’s exhaustion

requirement. 3

                                              III.

       Mason’s final argument is that the district court’s dismissal of his claims

closed the courthouse doors to Georgia prisoners generally and violated the Equal

       2
          Mason’s sole argument for excusing his failure to file a timely appeal of the denial of
his untimely grievances is that his situation falls within a “special exception” to the standard
grievance process. But that special exception is contained in the current version of the Inmate
Grievance Processing Manual, not in the one that was in effect in 2003 when Mason filed his
grievances and failed to appeal their denial. We decide the case based on the procedures in place
at the time of the default.
       3
          Mason also contends that the district court’s order ignores the fact that his complaint
was, in his words, “brought under § 1983 for gross civil rights violations of excessive force
protected by the Eighth Amendment as well as the laws and treaties of the United States defining
torture.” He contends that the alleged beatings to which he was subjected qualify as “torture”
under 18 U.S.C. § 2340 and the United Nations Convention against Torture and Other Cruel,
Inhumane or Degrading Treatment or Punishment. As we noted earlier, however, the PLRA’s
exhaustion requirement “applies to all inmate suits about prison life, whether they involve
general circumstances or particular episodes, and whether they allege excessive force or some
other wrong.” Porter, 534 U.S. at 532, 122 S. Ct. at 992. Mason’s failure to satisfy the
exhaustion requirement was, therefore, also fatal to his claims concerning 18 U.S.C. § 2340 and
the Convention Against Torture.

                                                8
Protection Clause. His argument apparently is that this enforcement of the

PLRA’s exhaustion requirement violates the constitutional rights of prisoners who

allege that they have been assaulted by prison officials. It doesn’t.

      “It is now established beyond a doubt that prisoners have a constitutional

right of access to the courts,” and that the right must be “adequate, effective and

meaningful.” Bounds v. Smith, 430 U.S. 817, 821–22, 97 S. Ct. 1491, 1494–95

(1977). Requiring that reasonable procedures be followed is not tantamount to

barring claims from being presented, as is evident from the fact that the Supreme

Court has enforced the PLRA’s exhaustion requirement. See Woodford, 126 S.

Ct. at 2387; Porter, 534 U.S. at 532, 122 S. Ct. at 992.

      The relevant grievance procedure in this case was a simple two-step

procedure. The first step consists of either the submission of a grievance form

within five days of the incident complained of, or a showing of good cause for

failure to timely comply with that deadline. The second step consists of the filing

of an appeal within four days of the warden’s unfavorable ruling. Mason failed to

comply with either of these requirements. By failing to do so, he closed the

courthouse door himself.

       Nor did the district court’s dismissal of Mason’s lawsuit for failure to

exhaust administrative remedies violate the Equal Protection Clause. “[I]f a law

                                          9
neither burdens a fundamental right nor targets a suspect class,” it does not violate

the Equal Protection Clause “so long as it bears a rational relation to some

legitimate end.” Romer v. Evans, 517 U.S. 620, 631, 116 S. Ct. 1620, 1627

(1996). Prisoners are not a suspect class. Jackson v. State Bd. of Pardons &

Paroles, 331 F.3d 790, 797 (11th Cir. 2003).

      And the exhaustion requirement clearly satisfies rational basis review.

“Beyond doubt, Congress enacted § 1997e(a) to reduce the quantity and improve

the quality of prisoner suits.” Porter, 534 U.S. at 524, 122 S. Ct. at 988. It

rationally serves this legitimate end by affording prison officials “time and

opportunity to address complaints internally before allowing the initiation of a

federal case.” Id. at 525, 122 S. Ct. at 988. “In some instances, corrective action .

. . might . . . satisfy the inmate, thereby obviating the need for litigation. In other

instances, the internal review might filter out some frivolous claims. And for

cases ultimately brought to court, adjudication could be facilitated by an

administrative record that clarifies the contours of the controversy.” Id. We,

therefore, conclude that § 1997e(a) is rationally related to a legitimate end.

Accordingly, the district court properly granted the defendants’ motion for

summary judgment.

      AFFIRMED.

                                           10